Citation Nr: 0827775	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to Persian Gulf War service.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to Persian Gulf War service.

3.  Entitlement to service connection for nausea, to include 
as due to Persian Gulf War service.

4.  Entitlement to service connection for teeth problems, to 
include as due to Persian Gulf War service.
 
5.  Entitlement to service connection for left ankle pain, to 
include as due to Persian Gulf War service.

6.  Entitlement to service connection for hand pain, to 
include as due to Persian Gulf War service.

7.  Entitlement to service connection for joint pain, to 
include as due to Persian Gulf War service.

8.  Entitlement to service connection for headaches, to 
include as due to Persian Gulf War service.

9.  Entitlement to service connection for chest pain, to 
include as due to Persian Gulf War service.

10.  Entitlement to service connection for insomnia, to 
include as due to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1995, with service in Southwest Asia from November 
1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board previously 
remanded this case in October 2007.

The claims for service connection for teeth problems, left 
ankle pain, hand pain, joint pain, headaches, chest pain, and 
insomnia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's skin rash has been diagnosed as eczema and 
has not been shown to be etiologically related to service.  

2.  The competent medical evidence of record reflects that 
the veteran does not meet the criteria for a diagnosis of 
chronic fatigue syndrome.

3.   The veteran does not have a current and chronic 
disorder, either in terms of a known clinical diagnosis or a 
chronic disorder not attributable to a known clinical 
diagnosis, manifested by nausea.


CONCLUSIONS OF LAW

1.  A skin rash, diagnosed as eczema, was not incurred in or 
aggravated by service, or as due to Persian Gulf War service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).

2.  Chronic fatigue syndrome was not incurred or aggravated 
by service, or as due to Persian Gulf War service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).

3.  Nausea was not incurred or aggravated by service, or as 
due to Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including peptic ulcers, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multisymptom illnesses defined by a 
cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

II.  Skin rash

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, a skin rash.  

Following service, in his March 2002 application, the veteran 
noted a severe skin rash since 1994, while in Germany.  A VA 
treatment record from January 2007 indicates that the veteran 
reported a skin rash "for a few years."  An assessment of 
urticaria was rendered in the same month.

During his December 2007 VA Gulf War guidelines examination, 
the veteran reported an onset of eczema and dermatitis in 
1991, with severe itching following his return from the Gulf 
War.  The examination revealed very dry skin with rough 
patches on the patellar area, consistent with eczema.  There 
were lesions in various stages of healing, but most of the 
rash looked like a residual from previous flare-ups with 
various annular scars.  His upper extremities, on his 
forearms in particular, also had signs of previous outbreaks 
and excoriation from his rash.  The scars were  macular and 
annular.  There was a very minimal rash remaining on the 
upper back.  The examiner, who reviewed the claims file, 
rendered a diagnosis of eczema but opined that the medical 
records did not show that the veteran had this condition in 
active military service.

In summary, the veteran's claimed skin disorder has been 
attributed to the known clinical diagnosis of eczema, with 
the December 2007 VA examination indicating that this 
disorder was not first manifest in service.  The fact that 
there is a known clinical diagnosis of eczema renders 
38 C.F.R. § 3.317 inapplicable.

The only evidence to the contrary is the veteran's own lay 
opinion.  The veteran's own statements as to the date of 
onset of this disorder have been contradictory, however, and 
any suggestion of continuity of symptomatology since service, 
is substantially rebutted by the absence of treatment in 
service and the VA examiner's opinion.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin rash, to 
include as due to Persian Gulf War service, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  Chronic fatigue syndrome

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non-
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a.  As noted 
above, however, consideration under 38 C.F.R. § 3.317 remains 
warranted in cases where chronic fatigue syndrome is 
diagnosed, as it is an unexplained multisymptom illness 
defined by a cluster of signs or symptoms.

The veteran's service medical records do not indicate any 
treatment for chronic fatigue syndrome, and this matter was 
not raised by the veteran prior to receipt of his March 2002 
application.  

During his December 2007 VA Gulf War guidelines examination, 
the veteran reported that in 1995 he started feeling tired, 
with some intermittent shortness of breath that could be 
associated with lack of sleep due to Gulf War nightmares.  At 
present, he would feel tired once or twice per week and not 
want to do anything except to lie down and sleep.  The 
examiner noted that the veteran did not have debilitating 
fatigue of new onset severe enough to reduce daily activities 
to less than 50 percent of pre-illness activities for at 
least six months, or an acute onset of this condition.  The 
examiner also noted that the veteran was negative for low-
grade fever, non-exudative pharyngitis, palpable cervical or 
axillary lymph nodes, generalized muscle aches or weakness, 
or fatigue lasting 24 hours or longer after exercise.  The 
veteran stated that walking 20 to 25 minutes per day actually 
made him feel better.  He did report headaches two times per 
month, but he denied migratory joint pain and 
neuropsychological symptoms.  Also, he did confirm nightmares 
from the Gulf War, but it was noted that he had no medical 
treatment.  In the diagnosis portion of the decision, the 
examiner again noted that the veteran had not sought medical 
treatment for, and did not meet the criteria for, a diagnosis 
of chronic fatigue syndrome.

The veteran has not since submitted any medical evidence to 
support a diagnosis of chronic fatigue syndrome, and his own 
lay opinion does not constitute competent medical evidence to 
support a diagnosis.  See Espiritu v. Derwinski, supra.

In the absence of competent medical evidence showing a 
diagnosis of chronic fatigue syndrome, the veteran's claim 
for service connection for that disorder must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.



IV.  Nausea

In October 1993, during service, the veteran was treated with 
complaints of diarrhea, nausea, and vomiting for 48 hours.  
He indicated that he did not remember eating anything out of 
the ordinary.  The assessment was a questionable 
gastrointestinal virus, and Imodium AD was prescribed.  

Following service, the veteran had no complaints about nausea 
until his application was received by the RO in March 2002.  
At that time, he reported nausea since 1996.  He reported 
treatment for this disorder at the Atmore Hospital in Atmore, 
Alabama.  The RO contacted that facility in April 2002 for 
records of such treatment, but no records showing treatment 
for nausea were received.  Nausea also was not among the 
disorders described by the veteran's wife, brother, and 
mother in lay statements received in February 2007.

During his December 2007 VA Gulf War guidelines examination, 
the veteran reported nausea with dizziness in 1994, described 
as an imbalance.  Since that time, he described nausea with 
dizziness two to three times per year.  He noted that his 
physician initially attributed this to hypertension; however, 
even though his blood pressure was now under control, he 
would still get the nausea occasionally.  He described 
symptom frequency as two to three times per year lasting 
about an hour, with the nausea going away without medication.  
The examiner separately noted that the veteran had "nausea 
about three times a week" but did not elaborate.  There was 
no vomiting, hematemesis, or circulatory disturbances.  The 
veteran confirmed diarrhea but noted that this was not 
associated with nausea.  Also, the veteran denied treatment 
for nausea, and a review of medical records showed only one 
clinic visit for a gastrointestinal virus.  In the diagnosis 
section of the decision, the examiner noted that there were 
no medical records to support the issue of ongoing nausea and 
dizziness.  The examiner further stated that there was only 
one episode of a gastrointestinal virus during service, and 
it was less likely than not that the nausea was related to 
Gulf War service.

In this case, the Board does find that 38 C.F.R. § 3.317 is 
applicable, as there is no indication of a known clinical 
diagnosis attributable to nausea.  The Board, however, has 
reviewed the evidence of record and does not find that either 
the lay or medical evidence substantiates a chronic disorder 
manifested by nausea, either in terms of "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, or other, non-medical indicators that 
are capable of independent verification.  There is no medical 
treatment whatsoever for this disorder subsequent to the one 
incident of gastrointestinal treatment during service, and 
the veteran has not presented any lay testimony from others 
regarding nausea.  During his examination, he described 
nausea lasting about an hour three times per year, and the 
Board concurs with the examiner that this does not represent 
ongoing nausea for purposes of 38 C.F.R. § 3.317(a)(3).

The Board is aware that the VA examiner from December 2007 
noted at one point in the report that the veteran had 
"nausea about three times a week."  The examiner, however, 
did not elaborate on this point.  In any event, this notation 
is markedly inconsistent with both the veteran's own repeated 
reports of nausea two to three times per year, as noted by 
the examiner, as well as the examiner's own commentary in the 
diagnosis section of the decision.

In short, the veteran does not have a current and chronic 
disorder, either in terms of a known clinical diagnosis or a 
chronic disorder not attributable to a known clinical 
diagnosis, manifested by nausea.  His claim for service 
connection for this disorder must therefore be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued between April 2002 and May 2005.  
Also, he was notified of VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations in a June 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's in-service and post-service medical 
records have been obtained.  Moreover, he was afforded VA 
examinations in conjunction with this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Entitlement to service connection for a skin rash, to include 
as due to Persian Gulf War service, is denied.

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to Persian Gulf War service, is 
denied.

Entitlement to service connection for nausea, to include as 
due to Persian Gulf War service, is denied.


REMAND

The Board has reviewed the veteran's December 2007 VA Gulf 
War guidelines examination and observes that it contains 
incomplete, inconclusive, and/or internally contradictory 
findings regarding the claims for service connection for left 
ankle pain, hand pain, headaches, chest pain, insomnia, and 
joint pain, particularly as his claims have arisen pursuant 
to 38 C.F.R. § 3.317.

During service, the veteran was treated for left ankle pain, 
trauma and swelling on multiple occasions between April 1990 
and August 1993.  Following service, during his December 2007 
VA Gulf War guidelines examination, he reported ongoing left 
ankle pain.  An examination of the left ankle revealed 
plantar flexion to 40 degrees, out of a normal 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  X-rays showed a left heel 
spur.  The examiner diagnosed a left heel spur, asymptomatic; 
and left ankle strain, with no objective findings of 
residuals.  The examiner, however, did not indicate in any 
manner the etiology of the left knee spur and provided no 
commentary as to the slight decrease in plantar flexion of 
the ankle.  These matters should be further clarified upon 
examination.

In June 1990, during service, the veteran injured his left 
thumb distal interphalangeal joint while playing basketball.  
X-rays were negative for a fracture, however.  During his 
December 2007 VA Gulf War guidelines examination, the veteran 
reported pain in his left hand at the third metacarpal area, 
described as 7/10 in severity.  X-rays revealed an old 
fracture deformity of the fifth metacarpal of the left hand, 
while the examination revealed tenderness at the third 
metacarpal area upon palpation.  Despite these findings, the 
examiner noted that there were "[n]o objective findings to 
support a left hand condition."  This conclusion is notably 
at odds with the examination and x-ray results, and the Board 
thus finds that a further VA examination is needed to 
ascertain whether the veteran has a chronic left hand 
disorder that is etiologically related to the documented June 
1990 injury. 

The Board also notes that the October 2007 Board remand 
contained a request for a VA examination to address the 
veteran's claimed joint pain.  The report of the December 
2007 VA Gulf War guidelines examination reflects that the 
veteran complained of pain in both elbows, as well as pain 
and instability of both knees.  The examination of the elbows 
was unremarkable, but the veteran had positive McMurray's 
sign at the right medial meniscus at the lateral joint line 
for tenderness and flexion to 90 degrees, out of a normal 140 
degrees, for both knees.  See 38 C.F.R. § 4.71a, Plate II.  
X-rays of the elbows revealed bilateral enthesophyte 
formation arising from the olecranon, a linear lucency 
associated with the right-sided enthesophyte, minimal 
spurring at the coronoid process of the left ulna consistent 
with minimal degenerative changes, and a tiny (2 millimeter) 
density projecting over the lateral aspect of the right elbow 
joint.  X-rays of the knees revealed bone spurs at the tibial 
tuberosity at the small tendon insertion.  Despite all of 
these examination and radiological findings, the examiner 
noted merely that there were "[n]o objective findings to 
support diagnosis" for either the knees or elbows.  These 
internally contradictory findings and opinions reflect that 
the directives of the Board's remand were not followed, and a 
further VA examination to address joint pain is thus 
warranted.

During service, in August 1990, the veteran was noted to 
complain of headaches for two days, in conjunction with 
treatment for possible strep throat.  Subsequent to service, 
he was treated for headaches on multiple occasions in 2007, 
and a June 2007 VA treatment record indicates that his 
headaches had improved following treatment for sinusitis.  
During his December 2007 VA Gulf War guidelines examination, 
he reported headaches in the parietal area two times per 
month, lasting three to four hours typically or as long as a 
whole day.  The examiner rendered a diagnosis of headaches 
and noted that there were no medical records showing that the 
veteran had headaches while on active duty.  The Board notes, 
however, that headaches are listed among the signs and 
symptoms which may be manifestations of an undiagnosed 
illness under 38 C.F.R. § 3.317(b).  This matter is not 
clarified by the examiner's separate comment that subjective 
symptoms including headaches "may be part and parcel of 
chronic sinusitis."  A further examination is thus needed to 
ascertain whether the veteran's headaches can be attributed 
to a known clinical diagnosis, such as sinusitis or migraine, 
or whether such headaches cannot be attributed to a known 
clinical diagnosis.

In July 1991, during service, the veteran was treated for 
blunt trauma to the right 5th rib, a chest wall contusion, 
and costochondritis.  Following service, in October 2003, he 
was treated at a private hospital with complaints of chest 
pain that was sharp in quality and intermittent for three 
weeks.  The clinical impressions were acute chest pain and 
hypertension, uncontrolled.  In a letter received in February 
2007, the veteran's wife reported that he had seen a doctor 
for chest pain on four occasions.  She noted that the chest 
would swell and feel like a heart attack.  Also, she 
indicated that no one could tell the veteran what the problem 
was other than a chest infection, but "it never goes away."  
In January 2007, the veteran was treated at a VA facility for 
a knot that would swell in the mid-chest on a regular basis.  
During his December 2007 VA Gulf War guidelines examination, 
the veteran reported pain in the sternal area with movement 
or pressure on the sternal wall, which he described as 
occurring three to four times per week and lasting for an 
hour.  The examiner rendered a diagnosis of a "[s]ubjective 
chest condition," noting that it was less likely than not 
that the veteran had a cardiac condition because an 
echocardiogram showed an ejection fraction of 60 to 65 
percent.  While the examiner noted that there was no 
objective finding to support a diagnosis, it is not clear 
whether the veteran's noted "subjective" chest condition 
meets the criteria for a chronic disorder without a known 
clinical diagnosis, as defined in 38 C.F.R. § 3.317(a)(4).  
Further clarification of this question, particularly given 
the veteran's earlier medical and lay evidence of chest pain 
subsequent to service, is needed on examination.

In regard to insomnia, the Board observes that in her 
February 2007 letter the veteran's wife noted that the 
veteran "hardly sleeps."  During his December 2007 VA Gulf 
War guidelines examination, the veteran reported lack of 
sleep, with getting up three to four times per night due to 
nightmares from the Gulf War.  The examiner rendered a 
diagnosis of perceived insomnia, noting that the records did 
not show that the veteran had "this issue of insomnia" 
during military service and that there was no objective 
finding to support an etiology.  This opinion is inadequate, 
as the examiner has not indicated whether insomnia is 
attributable to a known clinical diagnosis or, alternatively, 
constitutes a chronic disorder without a known diagnosis, as 
defined in 38 C.F.R. § 3.317(a)(4).

A claim for service connection for a dental disorder, for 
compensation purposes, is also a claim for VA outpatient 
dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Under 38 C.F.R. § 17.161(b)(1), a claimant having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place after September 30, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) application for treatment is made 
within 90 days after such discharge or release; (C) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental x-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. at 306. The record does not contain 
evidence showing that the veteran signed an explanation of 
the eligibility requirements for VA outpatient dental 
treatment or a certification that he was given a written 
explanation.  

The Board also notes that the veteran's service dental 
records reflect that a screening examination was conducted in 
May 1995, while an oral examination was noted in August 1995, 
just prior to separation in September 1995.  An accompanying 
note, however, reflects that "[a]ll required tx has not been 
completed."  Moreover, the veteran's D Form 214 contains a 
mark indicating that the veteran was not provided a complete 
dental examination and all appropriate dental services and 
treatment within 60 days prior to separation.

The claims folder contains a letter, dated in April 2002, 
informing the veteran that his claim that relates to dental 
treatment or disability was referred to the Pensacola VA 
medical facility, but the claims folder does not indicate 
what action was taken by the VA medical facility concerning 
the dental claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed left ankle pain, 
hand pain, joint pain, headaches, chest 
pain, and insomnia.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion and x-rays 
studies of the left ankle, left hand, and 
elbows, and knees.  For each of those 
joints, the examiner should specify the 
appropriate diagnosis based on 
radiological and examination findings.  
For each diagnosed disorder, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such diagnosis is 
etiologically related to service.

With regard to the veteran's claimed 
headaches, the examiner should specify 
whether such headaches can be 
attributable to a known clinical 
diagnosis, such as sinusitis, migraine, 
or a tension or vascular etiology.  If 
so, the examiner is requested to provide 
an opinion as to whether it is at least 
as likely as not that such diagnosis is 
etiologically related to service.  If no 
known clinical diagnosis can be 
ascertained, the examiner should specify 
whether there is a chronic disease 
process existing for six months or more 
shown by "signs," in the medical sense 
of objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.  

Similarly, the examiner is requested to 
state whether the veteran's claimed chest 
pain and insomnia can be attributed to a 
known clinical diagnosis and, if so, 
whether it is at least as likely as not 
that such diagnosis is etiologically 
related to service.  Again, for each 
disorder for which no known clinical 
diagnosis can be ascertained, the 
examiner should specify whether there is 
a chronic disease process existing for 
six months or more shown by "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  Where applicable, 
specific medical and lay evidence of 
record should be cited.

2.  Obtain from the veteran's service 
records evidence showing that the veteran 
signed an explanation of the eligibility 
requirements for VA outpatient dental 
treatment or a certification that he was 
given a written explanation.  Efforts to 
obtain this evidence should continue 
until it is determined that the evidence 
does not exist or that further efforts to 
obtain this evidence would be futile; 
documentation of this determination 
should be included in the claims folder 
if the evidence is not obtained.

3.  Obtain from the VA medical facility 
in Pensacola, Florida, all documents, or 
legible copies thereof, concerning the 
veteran's dental claim and/or dental 
treatment.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
teeth problems, left ankle pain, hand 
pain, headaches, chest pain, insomnia, 
and joint pain should be readjudicated, 
all with consideration of Persian Gulf 
War service under 38 C.F.R. § 3.317.  If 
the determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


